Citation Nr: 1701872	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 18, 1991 rating decision that denied service connection for hearing loss.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953.  He died in March 2011 and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from July 2011 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and Wichita, Kansas, respectively.  In the July 2011 decision, the RO denied service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.  In the April 2015 decision, the RO determined that there was no CUE in a June 18, 1991 rating decision that denied service connection for hearing loss.  The RO in Wichita, Kansas currently has jurisdiction over the Veteran's claim.

In June 2012, the Board granted the appellant's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In July 2012, the Board denied the claim of service connection for the cause of the Veteran's death and for DIC benefits under 38 U.S.C.A. § 1318.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In April 2013, the Court set aside the Board's July 2012 decision and remanded the case for readjudication in compliance with directives specified in an April 2013 Joint Motion filed by counsel for the Veteran and VA.
In August 2013, the Board remanded the cause of death and DIC issues to allow for the RO to adjudicate the claim of CUE in the June 1991 rating decision, in compliance with the Joint Motion.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in September 2013 and a report of that conference has been associated with the Veteran's file.

In August 2015, the Board again remanded the cause of death and DIC issues for issuance of a statement of the case as to the issue of whether there was CUE in the June 1991 rating decision and to provide the appellant with an opportunity to perfect an appeal as to this issue.

A second informal hearing conference with a DRO was conducted in September 2015 and a report of that conference has been associated with the Veteran's file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 18, 1991 rating decision, the RO denied service connection for hearing loss; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  The June 1991 rating decision which denied service connection for hearing loss considered the correct law and evidence as they then existed and was not the product of an undebatable error.

3.  The Veteran died in March 2011.

4.  During his lifetime, the Veteran was service-connected for hearing loss and tinnitus and his combined disability rating was 100 percent, from December 9, 2002; he was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death. 


CONCLUSIONS OF LAW

1.  The RO's June 11, 1991 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

2.  CUE in the RO's June 11, 1991 rating decision that denied service connection for hearing loss has not been demonstrated.  38 U.S.C.A. § 354(b) (1991); 38 C.F.R. §§ 3.105(a) (2016), 3.303(a), 3.304(d) (1991).

3.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
The Court has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001). Review for CUE in a prior RO decision is based on the record that existed when that decision was made.  

As for the claim for DIC benefits under 38 U.S.C.A. § 1318, the requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in May 2011 and September 2013 of the information and evidence needed to substantiate and complete a claim for this benefit, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  There is no evidence that additional records have yet to be requested.

The Board will therefore proceed to the merits of the appeal.

Analysis

I. CUE

A previous RO determination that is final and binding will be accepted as correct in the absence of CUE. Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310   (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In this case, the RO initially denied service connection for hearing loss by way of a rating decision dated on June 18, 1991.  The Veteran was notified of the June 1991 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the June 1991 decision became final.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

At the time of the June 1991 rating decision, the law provided that service connection was warranted if the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service.  38 C.F.R. § 3.303(a) (1991).  

The law also provided that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Administrator shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 354(b)(1991); 38 C.F.R. § 3.304(d) (1991).

The evidence in the claims file at the time of the June 1991 rating decision included the Veteran's service treatment records, a "Report of Separation from the Armed Forces of the United States" form (DD Form 214), a March 1991 "Veteran's Application for Compensation or Pension" form (VA Form 21-526), VA treatment records, private treatment records and an April 1991 letter from J.R. Guastello, M.D., and an April 1991 letter from the Veteran.  This evidence reflects that the Veteran's military occupational specialty was a cannoneer and that he received the Korean Service Medal, 2 Bronze Service Stars, and a UN Service Medal.  The evidence also documents his reports of exposure to loud noise in service associated with artillery in Korea and his reports of hearing loss in the years since such exposure.

Neither the appellant nor her representative has identified any specific evidence in the claims file that was not considered by the RO in its June 1991 decision.  Rather, the appellant's sole argument as to why there was CUE in the RO's June 1991 rating decision is that the RO did not apply the provisions of 38 U.S.C.A. § 1154(b) (West 2002) (formerly 38 U.S.C.A. § 354(b) (1991) which is applicable to combat veterans.  Despite the Veteran's reports of having been exposed to noise from artillery in Korea and the fact that he received the Korean Service Medal, there was no evidence in the claims file at the time of the June 1991 decision that the Veteran actually engaged in combat, so as to trigger the application of 38 U.S.C.A. § 354(b) (1991).  His service treatment records do not reference any combat or combat-related injuries, he did not receive any individual awards clearly indicative of participation in combat, there was no other explicit objective evidence of participation in combat, and the Veteran did not himself specifically allege combat.

The June 1991 rating decision reflects the RO's determination at that time that the Veteran did not engage in combat with the enemy via a notation of combat code "1" under item 14 (entitled "Combat Status") at the top of the rating decision.  Overall, the appellant's argument is essentially a contention that the RO improperly weighed and evaluated the evidence in the claims file at the time of its June 1991 decision.  However, as noted above, any disagreement with how the RO evaluated the evidence (and how it concluded from the evidence that the Veteran did not engage in combat and was, therefore, not entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 354(b)(1991)) is inadequate to rise to the level of CUE.  Simmons v. West, 14 Vet. App. 84, 89   (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Neither the appellant nor her representative has made any other specific arguments as to why there was CUE in the June 1991 rating decision.  Therefore, there is no evidence of CUE in the RO's June 1991 rating decision that denied service connection for hearing loss.

II. DIC

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22 (c).

For purposes of the statute and regulation, "entitled to receive" includes a situation in which the Veteran would have received total disability compensation at the time of death but for CUE in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).

In the present case, the Veteran was discharged from service in January 1953.  In a June 2003 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  A 100 percent disability rating was assigned for hearing loss, effective from December 9, 2002.  The 100 percent rating for the Veteran's hearing loss remained in effect until the date of his death in March 2011.  The Veteran was not service-connected for any disabilities other than hearing loss and tinnitus during his lifetime.  Furthermore, as explained above, there was no CUE in the RO's June 1991 rating decision which denied service connection for hearing loss.  Hence, the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  Also, the evidence does not show that he was a former POW.  Therefore, the criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met.

The Board is sympathetic to the appellant's arguments, in particular that service connection for hearing loss should have been granted with a 100 percent rating in 1991.  As explained in the decision above, however, the Board's determination as to whether there was CUE in the 1991 rating decision, and whether the Veteran was entitled to receive total disability compensation but for CUE in a prior rating decision, cannot be made based on subsequently received evidence or other developments.  Rather, the Board's determination must be based on the law and evidence at the time of the prior decision.  Unfortunately, there is no basis for the Board to conclude that the law and evidence in 1991 required a different result than that reached by the RO in its June 1991 rating decision.  The Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Although the Board is required to "render a decision which grants every benefit that can be supported in law," it regrets that there is no basis in law to grant either of the claims being decided herein.  38 C.F.R. § 3.103(a) (2016).

For the foregoing reasons, the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The motion to reverse or revise the RO's June 18, 1991 rating decision that denied service connection for hearing loss is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.





REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The appellant reported on a May 2011 "Authorization and Consent to Release Information" form (VA Form 21-4142) that the Veteran received treatment relevant to his cause of death at Golden Living Center.  His death certificate reflects that he died at this facility.  It appears from a review of the claims file that the AOJ has not yet attempted to obtain these identified records.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the claim for entitlement to service connection for the cause of the Veteran's death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify the location and name of any VA or private medical facility where the Veteran received treatment for hearing loss, tinnitus, dementia, and cerebrovascular disease, to include the dates of any such treatment.

Ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for hearing loss, tinnitus, dementia, and cerebrovascular disease from Golden Living Center (see the May 2011 VA Form 21-4142 and the Veteran's death certificate) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.  

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Medical Center in Kansas City, Missouri dated from January 1953 through March 2011; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  

3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


